United States Court of Appeals
                     For the First Circuit


No. 15-2186

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       SERGIO SANTA-OTERO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. José Antonio Fusté, U.S. District Judge]



                             Before

                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.


     Alejandra Bird López on brief for appellant.
     Rosa   Emilia  Rodríguez-Vélez,   United   States   Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Francisco A. Besosa-Martínez, Assistant
United States Attorney, on brief for appellee.


                        December 13, 2016
           BARRON, Circuit Judge.      This appeal requires us once

again to review the sentence that Sergio Santa-Otero has received

for possessing a firearm after being convicted of a felony, in

violation of 18 U.S.C. § 922(g)(1), and possessing a machine gun,

in violation of 18 U.S.C. § 922(o).      In Santa's prior appeal, we

vacated his sentence, which at that time was for a term of

imprisonment of 65 months, and remanded for resentencing.       That

resentencing has now occurred, and we affirm the result, which is

a 60-month prison sentence.

                                 I.

           In 2013, pursuant to a plea agreement, Santa pled guilty

to the two offenses: unlawful possession of a machine gun, in

violation of 18 U.S.C. § 922(o), and being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g).     The

plea agreement set forth the following facts.

            Santa was stopped in a car by police officers while

smoking a marijuana cigarette.        Upon questioning by the police

officers, Santa disclosed that he had a firearm and ammunition in

the car.   The officers recovered one loaded Glock Pistol Model 27,

four loaded standard size Glock Pistol magazines, and two loaded

high capacity magazines, containing a total of 101 .40 caliber

rounds of ammunition.   Santa informed the officers that the Glock

Pistol had a "chip" in it such that it would fire automatically,

qualifying the firearm as a "machine gun." See 26 U.S.C. § 5845(b)


                               - 2 -
(defining a machine gun as "any weapon which shoots, is designed

to shoot, or can be readily restored to shoot, automatically more

than one shot, without manual reloading, by a single function of

the trigger").

           The plea agreement recommended a sentence within the

applicable range set by the United States Sentencing Guidelines.

The guidelines range set forth in the presentence report was for

a term of imprisonment of 37 to 46 months.          The presentence report

based this range on a calculation that Santa's total offense level

was 19 and that Santa's criminal history category was III.

           The presentence report calculated the total offense

level of 19 for Santa by starting with a base offense level of 22,

as required by U.S.S.G. § 2K2.1(a)(3), which applies to defendants

convicted of being a felon in possession of a firearm where that

firearm is a machine gun.          The presentence report then reduced

Santa's   base   offense   level   of   22   by   two   points   for   Santa's

acceptance of responsibility and one additional point for Santa's

entering a plea of guilty, thereby yielding the total offense level

of 19.    The presentence report labeled Santa's criminal history

category as III based on Santa's prior convictions under Puerto

Rico law for possession with intent to distribute a controlled

substance, reclassified as possession of a controlled substance,

and for aggravated conjugal abuse.




                                    - 3 -
               At Santa's first sentencing hearing, the District

Court stated that Santa had been convicted of possession with

intent to distribute a controlled substance, and, based on that

understanding of his criminal history, imposed a prison sentence

of 65 months.      On appeal, however, we agreed with Santa that the

District   Court     had      erred    in    characterizing      Santa's     criminal

history,    and    so    we    vacated       the    sentence    and   remanded        for

resentencing.      United States v. Santa-Otero, 618 F. App'x 6 (1st

Cir. 2015).

             At Santa's sentencing hearing on remand, the parties

agreed that the guidelines range for his term of imprisonment

remained 37 to 46 months, because Santa's total offense level

remained 19 and his criminal history category remained category

III.     The   District        Court    imposed      a   sentence     of    60    months

imprisonment.      Santa's appeal followed.

                                            II.

             Santa appears to characterize each of his challenges to

his sentence as being both procedural and substantive in nature.

For procedural challenges, "we afford de novo review to the

sentencing     court's        interpretation          and    application         of   the

sentencing guidelines, assay the court's factfinding for clear

error, and evaluate its judgment calls for abuse of discretion."

United States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir. 2015).

For    substantive      challenges,         "we    proceed   under    the    abuse    of


                                         - 4 -
discretion    rubric."    Id.    But,   however   the   challenges   are

characterized, we find no basis for vacating the sentence under

the applicable standard of review.1

             Santa first points out that when a factor relied on to

justify a variant sentence "is already included in the calculation

of the guidelines sentencing range, a judge who wishes to rely on

that same factor to impose a sentence above or below the range

must articulate specifically the reasons that this particular

defendant's situation is different from the ordinary situation

covered by the guidelines calculation."     United States v. Zapete-

García, 447 F.3d 57, 60 (1st Cir. 2006).      For that reason, Santa

contends, the District Court erred in relying on the presence of

a machine gun to justify the variance.

             In support of this argument, Santa points to U.S.S.G.

§ 2K2.1(a)(3), which provides a base offense level of 22 if the

firearm that was the subject of the conviction is a machine gun,

defined as "any weapon which shoots . . . automatically more than

one shot, without manual reloading, by a single function of the

trigger."     26 U.S.C. § 5845(b).   But, the District Court did not

rely solely upon Santa's possession of the machine gun in imposing


     1 The government contends that Santa failed to preserve some
of his challenges below, and that, therefore, we must review them
under the plain error standard.    But, because we conclude that
Santa's challenges fail even under the standard of review that
Santa asks us to apply, we need not decide whether Santa forfeited
certain of his challenges below.


                                - 5 -
the variant sentence.       The District Court cited to specific

features of the ammunition that Santa possessed along with the

machine gun: two loaded extended capacity magazines and four loaded

standard magazines, beyond the one loaded standard magazine that

was already in the machine gun.         Thus, Santa's challenge is

meritless.     See United States v. Davis-Torres, -- F. App'x --,

2016 WL 5115331, at *4 (1st Cir. 2016) ("The [sentencing] court

also emphasized the inherent danger in carrying an AK–47 semi-

automatic rifle with two high capacity magazines and 109 rounds of

ammunition . . . .    There was no abuse."); see also United States

v. Thomas, 914 F.2d 139, 144 (8th Cir. 1990) ("[T]he district court

properly considered . . . the nature of the firearms [defendant]

possessed, and the fact that the firearms were loaded as factors

not adequately taken into account by the Guidelines which warrant

departure.").2

             Nor do we find persuasive Santa's contention that the

District Court erred by attributing "illicit conduct" to Santa

that was unsupported by a preponderance of the evidence.         In



     2 In arguing that the District Court impermissibly justified
the variance by reference to the machine gun, Santa also points to
other provisions of the sentencing guidelines that reference the
number and type of firearms possessed by a defendant.       Because
those other provisions do not apply to Santa, they are not "already
included in the calculation of the guidelines sentencing range,"
so they cannot impugn the District Court's decision to use the
particular ammunition possessed by Santa to justify the variance.
Zapete-García, 447 F.3d at 60.


                                - 6 -
support of this argument, Santa points to the colloquy at the

sentencing hearing in which Santa contended that he should be

sentenced within the guidelines range because he possessed the

machine gun for self-defense, as he had been the victim of an

attempted murder.   And, he argues, in this colloquy, the District

Court found -- without a basis -- that Santa had engaged in

unlawful conduct beyond that for which he had been charged.     The

record shows, however, that the District Court simply rejected

Santa's contention that he was in possession of the machine gun in

question for self-defense.3

          Santa next argues that the District Court erred by

assuming, on the basis of conduct for which Santa had been charged

but not convicted, that Santa's criminal history record under-


     3  At the colloquy, the District Court stated: "[D]o you
honestly believe that a judge cannot extrapolate from this gun and
say . . . what is a citizen doing with this kind of pistol, machine
gun?   All these magazines that we have been describing here,
extended magazines, and the rounds of ammunition. Is it only for
protection?" The District Court then went on to say:
     When we realize that the fire power that he had with him
     is more than the fire power the Marshals have in this
     room together, imagine. If you ask the Marshals here to
     lay out their firearms and count the bullets and see
     what they are, nobody's carrying an automatic firearm.
     Nobody's carrying more than a [fourteen] round magazine.
     One magazine. And boy, do they need protection and to
     protect themselves.    Especially in this district.    I
     cannot accept, I cannot in good honesty accept the
     argument that because he had been shot once, he needed
     to have this automatic firearm, all these magazines, and
     that number of ammunition, all those ammunition to
     protect himself.


                               - 7 -
represented      his      actual       prior   criminal         activities.       But,   the

sentencing transcript makes clear that the District Court first

set aside this concern by saying "Let's forget about that for the

time   being,"      and      then      accurately      summarized       Santa's    criminal

history as consisting of one conviction for conjugal abuse and one

conviction for simple possession of a controlled substance.                              Nor

did the District Court bring up the issue of the potential under-

representation         of    Santa's         criminal      record      again   during    the

sentencing hearing.           Thus, Santa's argument here, too, fails.

             Finally, Santa argues that the District Court erred in

several ways by taking into account local conditions in Puerto

Rico   in    setting        the    sentence.          As   we   have    previously      said,

"[g]eographic considerations can be relevant at sentencing, as

'the incidence of particular crimes in the relevant community

appropriately informs and contextualizes the relevant need for

deterrence.'"        United States v. Ortiz-Rodríguez, 789 F.3d 15, 19

(1st Cir. 2013) (quoting United States v. Flores-Machicote, 706

F.3d 16, 23 (1st Cir. 2013)).                       Nevertheless, "[a] sentencing

judge's resort to community-based characteristics does not relieve

him or her of the obligation to ground sentencing determinations

in case-specific factors.                It is possible for a sentencing judge

to   focus    too    much         on   the   community      and     too   little    on    the

individual."        Flores-Machicote, 706 F.3d at 24 (citation omitted).




                                              - 8 -
             Here, the District Court did not cross the line. Because

the District Court expressly took note of the case-specific factors

of Santa's criminal history and the specific firearm and ammunition

Santa possessed, the District Court sufficiently emphasized the

case-specific        factors   relative          to      the    community-based

characteristics.

             Santa does contend that the District Court erred in not

specifying the sources of information it used in describing the

community characteristics it took into account in making its

sentencing decision, because the District Court may have relied on

unreliable     information.        But   "[a]s    a   general     matter,    'the

sentencing authority has always been free to consider a wide range

of relevant material[,]'"          United States v. Álvarez-Núñez, 828

F.3d 52, 55 (1st Cir. 2016) (quoting Payne v. Tennessee, 501 U.S.

808, 820-21 (1991)), including the "cumulative experience garnered

through the sheer number of district court sentencing proceedings

that take place day by day."         See United States v. Narváez-Soto,

773 F.3d 282, 286 (1st Cir. 2014) (quoting United States v. Martin,

520 F.3d 87, 92 (1st Cir. 2008)).             Against this backdrop, the

record provides no support for Santa's speculative and unsupported

contention.

             Santa   does   also    contend      that,     in   justifying   the

variance, the District Court wrongly relied on the fact that, under

Puerto Rico law, the illegal possession of a machine gun is


                                     - 9 -
punishable by up to twenty-four years imprisonment. Santa contends

that, by this reference, the District Court was premising the

variance   not     on   the   need   for   deterrence   in   this   particular

community but rather, impermissibly, on that community's hostility

towards this type of conduct.          But, the District Court referenced

the penalty under Puerto Rico law not as a justification for the

variance, but rather as a confirmation that the variant sentence

was not "something that is terribly out of reality with what this

kind of situation [in Puerto Rico] is."             And Santa provides no

reason for why this particular use of the penalty under Puerto

Rico law for the crime constitutes an abuse of discretion by the

District Court.

             Similarly, we do not find persuasive Santa's contention

that the District Court erred by referencing its opinion in a

different sentencing case, United States v. González–Román, 115 F.

Supp. 3d 271 (D.P.R. 2015), in the course of explaining the

community-based need for deterrence.             While some of the facts

referenced    in    the   González–Román      opinion   deal   with    matters

irrelevant to Santa's crime, other facts -- such as statistics on

violent crime and firearm use -- are relevant. The record provides

no basis for finding that, in referring to that decision, the

District Court relied on the parts of that opinion that were

irrelevant to Santa.




                                     - 10 -
           Finally, Santa argues that by relying on the community

characteristics of Puerto Rico in justifying the variance, the

District Court violated Santa's federal constitutional right to

equal protection of the laws.         But, the District Court justified

the variant sentence on the fact that Santa committed the crime in

a place in which there is an increased need for deterrence.            And,

for   reasons   we   have   given     before,   that   is   a   permissible

consideration in sentencing.         See Flores-Machicote, 706 F.3d at

23.   Thus, this challenge fails as well.

           In rejecting Santa's challenges, we are cognizant that

"[t]he farther the judge's sentence departs from the guidelines

sentence . . . the more compelling the justification based on

factors in section 3553(a) that the judge must offer in order to

enable the court of appeals to assess the reasonableness of the

sentence imposed."     United States v. Smith, 445 F.3d 1, 4 (1st

Cir. 2006) (omission in original) (quoting United States v. Dean,

414 F.3d 725, 729 (7th Cir. 2005)).          And we note that here, the

District Court imposed a not insubstantial variant sentence, as

the sentence to a term of 60 months imprisonment was 14 months

greater than the upper end of the guidelines range, which was 46

months imprisonment, as set forth in the presentence report.

Nevertheless, we find both that the District Court's reasoning is

sufficient to justify the variance and that the variance was not

otherwise imposed in error.


                                    - 11 -
                    III.

The sentence is affirmed.




                   - 12 -